Citation Nr: 0900674	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-10 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hallux valgus with hammertoe deformities of the 
lesser digits (also claimed as a left foot disorder).

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to bilateral hallux valgus 
with hammertoe deformities of the lesser digits.




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The veteran had active service from May 1972 to July 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The Board remanded the case for additional development in 
March 2008, and as will be discussed below, pursuant to the 
Board remand, the RO mailed additional pertinent 
correspondence to the veteran and scheduled him for another 
hearing before the Board.  As such, the Board finds that the 
RO attempted to complete the development requested in the 
March 2008 Board remand and complied with the remand 
instructions. Stegall v. West, 11 Vet. App, 268 (1998).  The 
case has since been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed February 1982 rating decision denied 
service connection for bilateral hallux valgus with hammertoe 
deformities of the lesser digits.

3.  The evidence received since the February 1982 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for bilateral hallux valgus with hammertoe deformities of the 
lesser digits.

4.  The veteran has not been shown to have a current right 
knee disorder that is causally or etiologically related to 
his military service or to a service-connected disorder.


CONCLUSIONS OF LAW

1.  The February 1982 rating decision, which denied the claim 
for service connection for bilateral hallux valgus with 
hammertoe deformities of the lesser digits, is final. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2008).

2.  The evidence received subsequent to the February 1982 
rating decision is not new and material, and the claim for 
service connection for bilateral hallux valgus with hammertoe 
deformities of the lesser digits is not reopened. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  A right knee disorder was not incurred in active service 
and is not proximately due to, the result of, or aggravated 
by a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, he RO did provide the appellant with notice in 
February 2005 and April 2005, prior to the initial decision 
on the claims in June 2005, as well as in August 2008.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection 
and to reopen his previously denied claim for service 
connection.  Specifically, the February 2005 and August 2008 
letters indicated that in order to establish service 
connection the evidence must show that he had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  

The February 2005 and August 2008 letters also explained that 
the veteran's claim for service connection for bilateral 
hallux valgus with hammertoe deformities of the lesser digits 
was previously denied in February 1982 and stated that new 
and material evidence was necessary to reopen that claim.  
Those letters indicated that new means that the evidence must 
be in existence and be submitted to VA for the first time.  
The letters also explained that the additional existing 
evidence must pertain to the reason his claim was previously 
denied in order to be considered material.  The February 2005 
and August 2008 letters further stated that new and material 
evidence must raise a reasonable possibility of 
substantiating the claim and that the evidence cannot simply 
be repetitive or cumulative of the evidence considered in the 
previous denial.  In addition, the February 2005 letter 
specifically informed the veteran that the claim for service 
connection was previously denied because the condition was 
not related to his military service and that he should submit 
evidence relating to that fact.  Similarly, the August 2008 
letter stated that the claim was previously denied because 
the condition existed prior to service and was not aggravated 
by his military service.  It was noted that the evidence he 
submits must relate to that fact.  

Based on the foregoing, the February 2005 and August 2008 
letters notified the veteran to look to the bases for the 
previous denial to determine what evidence would be new and 
material to reopen the claim. See Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (law requires VA to look at the bases for the 
denial in the prior decision and to respond with notice that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  Additionally, the January 2006 statement of the 
case (SOC) notified the veteran of the reasons for the denial 
of his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claim.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the February 2005, April 2005, 
and August 2008 letters indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claims, including VA requesting all records held 
by Federal agencies, such as service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2005, April 2005, and April 2008 letters notified 
the veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The February 2005 and August 2008 
letters also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the February 2005, 
April 2005, and August 2008 letters stated that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that an August 2008 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.  Moreover, the Board concludes below that new and 
material evidence has not been submitted to reopen a claim 
for service connection for bilateral hallux valgus with 
hammertoe deformities of the lesser digits and that the 
veteran is not entitled to service connection for a right 
knee disorder.  Thus, any questions as to the disability 
rating or appropriate effective date to be assigned are 
rendered moot. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and all identified and available private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran has not 
referenced any outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.  

The Board does observe that the veteran has not been afforded 
a VA examination in connection with her application to reopen 
his claim for service connection for bilateral hallux valgus 
with hammertoe deformities of the lesser digits.  However, 
the duty to provide a medical examination and/or obtain a 
medical opinion in a claim for disability compensation 
benefits does not apply in cases involving an attempt to 
reopen a finally adjudicated claim unless new and material 
evidence is presented or secured. See 38 C.F.R. § 
3.159(c)(4)(iii) (2008).

The Board also acknowledges that the veteran has not been 
afforded a VA examination in connection with her claim for 
service connection for a right knee disorder.  Under the law, 
an examination or medical opinion is considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability. 38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for a right knee disorder 
because such an examination would not provide any more 
pertinent information than is already associated with the 
claims file.  As will be explained below, the veteran has not 
been shown to have had a disease, injury, or event in 
service, and he is not service-connected for any 
disabilities.  The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there was no 
event, injury, or disease in service or a service-connected 
disability to which a current diagnosis could be related, the 
Board finds that a VA examination is unnecessary to decide 
the claim for service connection. 38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).

The Board notes that the veteran has requested a 
representative to assist him with the appeal process.  
Indeed, the Board remanded the case, in part, in March 2008, 
to ensure that the veteran was given an opportunity to 
appoint a representative.  The veteran was furnished with a 
list of Veteran Service Organizations in letters dated in 
February 2005, April 2005, March 2006, and April 2008.  
Moreover, upon request from the veteran, the RO provided him 
with the contact information, including the mailing address, 
e-mail address, and phone number, for the National 
Association for Black Veterans (NABVETS) in a June 2008 
letter.  Upon receiving a completed VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, in August 2008, the RO forwarded the 
completed form to NABVETS.  The RO also tried to call NABVETS 
and e-mailed the organization in regards to their 
representation of the veteran.  However, to date, there has 
been no response.   The RO did send the veteran another 
letter in November 2008 once again providing him with contact 
information for NABVETS and included a list of service 
organizations if he decided not to have NABVETS represent 
him.  It was emphasized that it was his responsibility to 
choose a representative.  Based on the foregoing, the Board 
concludes that VA has done everything reasonably possible to 
assist the veteran in obtaining representation. 

The Board further notes that the veteran did request a 
hearing before the Board at the RO.  He was scheduled for 
such a hearing in December 2006, but he informed the Board in 
a November 2006 letter that he would be unable to attend 
because he was incarcerated.  The veteran indicated that he 
would be out of prison in June 2007, and he requested that 
his hearing be scheduled after that date.  He was 
subsequently scheduled for another hearing before the Board 
in November 2008, but he failed to report.  The veteran did 
not provide any reason for his failure to report, but it does 
appear that he is still incarcerated.  

VA adjudicators must "tailor their assistance to the 
peculiar circumstances of confinement.  [Incarcerated 
veterans] are entitled to the same care and consideration 
given to their fellow veterans." See Bolton v. Brown, 8 Vet. 
App. 190, 191, quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  However, the U.S. Court of Appeals for Veterans 
Claims (Court) has recognized that VA's ability to provide 
assistance to incarcerated veterans is limited by the 
circumstances of the veteran's incarceration. See e.g. Bolton 
v. Brown, 8 Vet. App. 185, 191 (1995) (holding that the 
Secretary lacked the authority to compel the warden of a 
state prison to release a veteran for psychiatric 
examination).  

The RO did send the veteran a letter in October 2008 
notifying him that he had been scheduled for a hearing in 
November 2008.  The letter also included the rules pertaining 
to scheduling and the failure to appear.  However, the 
veteran did not submit any response to this letter.  As 
previously noted, the veteran failed to report for the 
hearing scheduled in November 2008, and he did not provide 
any explanation or reason for his absence.  A search of the 
Michigan Department of Corrections website did later reveal 
that he was still incarcerated.  Nevertheless, following the 
veteran's failure to report to the scheduled hearing, another 
letter was sent to him in November 2008 in which it was noted 
that he did not appear for the hearing and that the RO was 
sending his case to the Board to make a decision on the 
evidence already of record.  The veteran has not submitted 
any response asserting that the hearing should have been 
postponed or rescheduled.  Based on the foregoing, the Board 
concludes that VA has done everything reasonably possible to 
schedule the veteran for a hearing before the Board, and 
although he has been unable to appear for such a hearing, he 
has not requested any postponement or rescheduling.  
Therefore, the Board concludes that any further attempt to 
schedule the veteran for a hearing would be futile.

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


I.  New and Material Evidence

In December 1981, the veteran submitted an application for VA 
compensation benefits seeking service connection for a 
bilateral foot disorder.

In a February 1982 rating decision, the RO denied service 
connection for bilateral hallux valgus with hammertoe 
deformities of the lesser digits.  In particular, the RO 
found that the disorder preexisted service and that there was 
no evidence that his foot problems were aggravated by 
service.  The veteran was notified of that decision and of 
his appellate rights; however, he did not submit a notice of 
disagreement.  In general, rating decisions that are not 
timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In February 2005, the veteran submitted an application to 
reopen his claim of service connection for bilateral hallux 
valgus with hammertoe deformities of the lesser digits.  The 
June 2005 rating decision now on appeal denied the veteran's 
claims on the basis that new and material evidence had not 
been submitted.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as were the applications to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance. See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed. See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As the previous denial of service connection was premised on 
a finding that the disorder preexisted service and was not 
aggravated by service, for evidence to be new and material in 
this matter, (i.e., relating to an unestablished fact 
necessary to substantiate the claim and raising a reasonable 
possibility of substantiating the claim), it would have to 
tend to show that the veteran's bilateral hallux valgus with 
hammertoe deformities of the lesser digits was aggravated by 
service.

The evidence associated with the claims file subsequent to 
the February 1982 rating decision includes private medical 
records as well as the veteran's own assertions. However, the 
Board finds that such evidence is not new and material within 
the meaning of the laws and regulations set forth above, and 
as such, there is no basis to reopen the claim for service 
connection for bilateral hallux valgus with hammertoe 
deformities of the lesser digits.

With respect to the private medical records, the Board finds 
that they are new in that they were certainly not of record 
at the time of the February 1982 rating decision. However, 
some of those records are not probative in that they do not 
document any complaints, treatment, or diagnosis of a foot 
disorder. The Board does acknowledge that some of those 
records do indicate that the veteran sought treatment for 
such a disorder.  In particular, a November 1978 radiology 
report noted the presence of moderate hallux valgus at the 
great toe of the veteran's left foot.  In a February 1979 
radiology report concerning the veteran's left foot, a doctor 
also reported two post-surgical wires in place for the 
transfixation of proximal and distal first metatarsal and 
noted no radiographic evidence of primary callus formation.  
However, those records are not probative, as they fail to 
provide a nexus between a current disorder and the veteran's 
military service.  Indeed, there was no indication that the 
veteran's current bilateral foot disorder was incurred in or 
aggravated by his military service.  As such, these records 
do not relate to an unestablished fact necessary to 
substantiate the claim, nor do they raise a reasonable 
possibility of substantiating the claim. Therefore, the Board 
finds that the private medical records are not new and 
material. 

With respect to the veteran's own statements, the Board finds 
that the appellant's assertions alone cannot be dispositive 
of the issue for purposes of reopening the claim. The record 
on appeal does not indicate that the appellant has the 
expertise to provide an opinion that requires specialized 
knowledge, skill, experience, training or education, such as 
an opinion as to the cause of a bilateral foot disorder. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Generally, laypersons are not competent witnesses when it 
comes to offering medical opinions or diagnoses, and such 
evidence does not provide a basis on which to reopen a claim 
of service connection. Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the veteran's assertions are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
February 1982 rating decision continues to be absent.  
Specifically, there remains no competent medical evidence 
that indicates that the veteran currently has a bilateral 
foot disorder that was aggravated by his military service.  
Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the appellant's previously 
denied claim for service connection for bilateral hallux 
valgus with hammertoe deformities of the lesser digits.


II.  Service connection

The veteran alleges that he currently suffers from a right 
knee disorder that is secondary to his bilateral hallux 
valgus with hammertoe deformities of the lesser digits.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may also be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a right 
knee disorder.  A review of the veteran's service treatment 
records reveals no complaints of or treatment for a right 
knee disorder.  In fact, the first documented complaints of 
right knee pain were in May 2004, which was more than 30 
years after the veteran's discharge from active duty service.  
Therefore, the Board finds that a right knee disorder did not 
manifest during his period of service or for many years 
thereafter. 

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a right 
knee disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of a right knee disorder is itself evidence which 
tends to show that such a disorder did not have its onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that a right knee 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current diagnosis to the veteran's military service.  As 
noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which a 
current disorder could be related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Nor is there is any medical 
evidence of record that links a current disorder to a disease 
or injury in service.  

Indeed, in May 2004, the veteran complained of right knee 
swelling for the prior month.  He stated that he believed he 
had "water" on his knee.  See Michigan Department of 
Corrections medical treatment record, May 3, 2004.  Later in 
May 2004, the veteran's right knee was examined in multiple 
projections and revealed no conclusive x-ray evidence of 
fracture, dislocation, or osseous or joint pathology.  The 
veteran's right knee soft tissue was normal and the overall 
impression was a normal right knee.  See Michigan Department 
of Corrections medical treatment record, May 11, 2004.  In 
November 2004, the veteran again complained of right knee 
swelling, but he denied having a specific injury.  The 
veteran stated that if any injury had occurred, it was when 
he was climbing mountains in the Republic of Vietnam.  A 
physical examination revealed mild supra-patellar effusion 
that was positive to ballottement with no gross effusion, 
mostly tender along the lateral patellar edge with extension 
and tender to palpitation.  See Michigan Department of 
Corrections medical treatment record, November 15, 2004.  As 
such, it appears that the veteran has only been assessed as 
having right knee pain.  To the extent the veteran has right 
knee pain, the Board notes that pain alone, without a 
diagnosed related medical condition, does not constitute a 
disability for which service connection may be granted. 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). In order to 
be considered for service connection, a claimant must first 
have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).  In the absence of a diagnosed right knee 
condition, service connection may not be granted.  See also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
Therefore, the Board finds that the veteran has not been 
shown to have a current right knee disorder that manifested 
during service or is causally or etiologically to an event, 
disease, or injury in service.

The Board does acknowledge the veteran's assertion that he 
currently has a right knee disorder that is secondary to his 
bilateral hallux valgus with hammertoe deformities of the 
lesser digits.  However, the fact remains that service 
connection has not been established for the latter 
disability.  As such, service connection for a right knee 
disorder is not warranted on a secondary basis.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
right knee disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a right knee disorder is not warranted.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for bilateral hallux valgus with hammertoe 
deformities of the lesser digits is denied.

Service connection for right knee disorder is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


